Exhibit 99.1 Vocollect, Inc. Consolidated Financial Statements December 31, 2009 Vocollect, Inc. Contents Independent Auditors’ Report 1 Consolidated Financial Statements Consolidated Balance Sheet 2 Consolidated Statement of Operations 3 Consolidated Statement of Cash Flows 4 Consolidated Statement of Changes in Shareholders’ Equity 5 Notes to Consolidated Financial Statements 6 - 32 Independent Auditors’ Report To the Board of Directors and Shareholders of Vocollect, Inc. We have audited the accompanying consolidated balance sheet of Vocollect, Inc. (a Pennsylvania corporation) and its subsidiaries as of December 31, 2009, and the related consolidated statement of operations, cash flows and changes in shareholders’ equity, for the year then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vocollect, Inc. and its subsidiaries as of December 31, 2009 and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the financial statements, the Company has changed its method of revenue recognition for multiple-deliverable revenue arrangements to early adopt accounting guidance issued by the Financial Accounting Standards Board in October 2009.The Company has elected to adopt the new accounting guidance as of January 1, 2009 on a retrospective basis. /s/ Urish Popeck, & Co., LLC July 15, 2010, (except for certain changes to the classifications of net revenues, cost of revenues, redeemable convertible preferred stock and notes 9 and 10, as to which the date is May 13, 2011) Vocollect, Inc. Consolidated Balance Sheet (in thousands) December 31, Assets Current assets Cash and cash equivalents $ Accounts receivable, net of allowance for doubtful accounts of $729 Inventory, net Prepaid expenses and other assets Deferred income taxes - current Total current assets Property and equipment, net of accumulated depreciation and amortization of $19,689 Other long-term assets Total assets $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ Leases payable Accrued liabilities and expenses Deferred revenue - current Total current liabilities Long term liabilities Leases payable Deferred revenue – long-term Deferred income taxes – long-term Total liabilities Redeemable convertible preferred stock, at estimated redemption value: Series G, full liquidation preference in 2014 of $30,979 Series F, full liquidation preference in 2015 of $12,539 Shareholders' Equity Common stock, no par value - Additional paid–in capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ The accompanying notes are an integral part of these consolidated financial statements. 2 2 Vocollect, Inc. Consolidated Statement of Operations (in thousands) Year Ended December 31, Net revenues Product and software $ Service and other Total net revenues Cost of revenues Product and software Service and other Total cost of revenues Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses Income from operations Interest expense Other (income) expense, net ) Total otherexpense, net Loss before income taxes ) Provision for income taxes Netloss $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 Vocollect, Inc. Consolidated Statement of Cash Flows (in thousands) Year Ended December 31, Cash flows from operating activities Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Provision for losses on receivables 36 Noncash compensation expense – stock options Loss on retirement of property and equipment 10 Deferred income taxes ) Changes in current assets and liabilities: Accounts receivable ) Inventory 19 Prepaid expenses and other assets Accounts payable Accrued liabilities and expenses Deferred revenue Net cash provided by operating activities Cash flows from investing activities Purchase of property and equipment ) Net cash used in investing activities ) Cash flows from financing activities Issuance of preferred stock, net of related costs Repurchase of stock options ) Repurchase of common stock ) Dividends paid ) Tax benefits from stock options Net repayments of revolving loan ) Net leases payable borrowings Proceeds from exercise of stock options 25 Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 34 Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ The accompanying notes are an integral part of these consolidated financial statements. 4 Vocollect, Inc. Consolidated Statement of Changes in Shareholders' Equity (in thousands) Common Additional Paid-In Retained Accumulated Other Comprehensive Total Shareholders’ Stock Capital Earnings Income (Loss) Equity Balance,at December 31, 2008 $
